June 2, 2006

Mr. Mike A. Hatchell
Locke Liddell & Sapp, LLP
100 Congress Ave., Suite 300
Austin, TX 78701-4042

Ms. Audrey Mullert Vicknair
Law Office of Audrey Mullert Vicknair
802 N. Carancahua, Suite 1350
Corpus Christi, TX 78470

RE:   Case Number:  05-0134
      Court of Appeals Number:  13-02-00094-CV
      Trial Court Number:  01-2-56,086D

Style:      SOUTHWESTERN BELL TELEPHONE COMPANY
      v.
      COASTAL MART, INC. AND COASTAL MARKETS, LTD., D/B/A MAVERICK MARKETS

Dear Counsel:

      Today the Supreme Court of Texas (Chief Justice Jefferson not sitting)
granted the joint motion to abate pending final settlement, and  abated  the
petition for review filed  in  the  above-referenced  case.   This  case  is
removed from the Court's active docket until July 3,  2005,  by  which  time
the parties must file either a status report or a motion  to  dismiss.   The
parties shall immediately notify this Court about any changes in  status  in
the settlement process.  This Court's order is enclosed.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Gena Pelham, Deputy Clerk


Enclosure

|cc:|Ms. Cathy     |
|   |Wilborn       |
|   |Ms. Cathy     |
|   |Stuart        |